Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 08/01/2022 for application number 16/499,076. Claims 1 and 22  have been amended. Claims 5-6, 12-21, 26-27, and 33-44 are cancelled. Claims 1-4, 7-11, 22-25, 28-32, and 45 are pending.

Reason for Allowance
Claims 1-4, 7-11, 22-25, 28-32, and 45 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Huawei, HiSilicon (3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd - 7th April 2017; publicly available on 03/25/2017; R1-1705069; hereinafter “NPL1”) 
Ji et al. (US 20180098361 A1; hereinafter “Ji”)
Liao et al. (US 20170332396 A1).
Cheng (US 20190037551 A1)
Li et al. (US 20200021420 A1) 
Samsung (3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd – 7th April 2017, R1-1705399) 
NTT DOCOMO, INC. (3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd – 7th April 2017, R1-1705746) 


Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following feature, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“wherein the configurations of the bandwidth parts comprise the following of each of the bandwidth parts: a subcarrier spacing, a size, a position in frequency-domain, and information on configuration of at least one signal of each of the bandwidth parts, and wherein the configuration of the at least one signal comprises configurations of a synchronization signal, a broadcast channel, and a reference signal.”
In contrast, the closest prior art, NPL1, discloses a method for configuring resource carried out in a user equipment (UE), comprising: receiving first information from a network-side, wherein the first information indicates to the UE configurations of bandwidth parts, and wherein the bandwidth parts comprise a first bandwidth part and a second bandwidth part (Sec. 2.1; Sec. 2.1, Proposal 1); and activating the first bandwidth part of the configured bandwidth parts, wherein the first bandwidth part of the configured bandwidth parts is determined as an active bandwidth part (Sec. 2.1, Option 1, Option 2 and Fig. 4); when a time duration corresponding to the active bandwidth part has elapsed, turning the active bandwidth part to the second bandwidth part of the configured bandwidth parts (Sec. 2.1, Option1, Alt 2.), wherein the configurations of the bandwidth parts comprise the following of each of the bandwidth parts: a subcarrier spacing (Sec. 2.3: numerology), a size (Sec. 2.2), a position in frequency-domain (Sec. 2.1: Option 2), and information on configuration of at least one signal of each of the bandwidth parts, and wherein the configuration of the at least one signal comprises configurations of a reference signal (Sec. 2.2).  But NPL1 does not disclose wherein the configuration of the at least one signal comprises configurations of a synchronization signal, a broadcast channel, and a reference signal.
Ji discloses a method for a user equipment (UE), comprising: activating a bandwidth part of at least one configured bandwidth part, wherein the time duration for the bandwidth part to be active is determined using a timer, wherein each bandwidth part comprises a numerology ([0078], [0081]); and receiving synchronization signal and a broadcast channel ([0041], [0070]).
But as argued persuasively by the applicant, NPL1 and Ji fail to disclose “wherein the configurations of the bandwidth parts comprise the following of each of the bandwidth parts: a subcarrier spacing, a size, a position in frequency-domain, and information on configuration of at least one signal of each of the bandwidth parts, and wherein the configuration of the at least one signal comprises configurations of a synchronization signal, a broadcast channel, and a reference signal”.
Other prior art of record documents also do not disclose the above claimed feature. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claim 22 mutatis mutandis.  Accordingly, claims 1-4, 7-11, 22-25, 28-32, and 45 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471